King, J.,
delivered the opinion of the court.
On June 8,1909, The San Luis Valley Irrigated Land Company, appellee herein, filed its petition in the district court of the twelfth judicial district, in and for the county of Costilla, for the purpose of obtaining a decree changing the point of diversion of 12.8 cubic feet of water per second of time, priority No. 237, from the Alamosa Town Ditch to the head of the San Luis Valley canal. After trial, the petition was granted, and appeal taken to the supreme court, and the cause transferred to this court, as provided by chapter 107 of the session laws of 1911.
On the 7th of October, 1909, the appellants here brought their suit in the district court aforesaid against the appellee herein, and others, to obtain a decree declaring an abandonment of the water right decreed to the *231Alamosa Town Ditch, being the" same water involved in tbe petition herein. That canse reached the supreme court, by which it has been finally decided and adjudged that said water right had been abandoned prior to the time appellee herein acquired its alleged interest therein. —The San Luis Valley Irrigation District v. Town of Alamosa, 55 Colo., 386, 135 Pac., 769.
That decision of the supreme court, holding that the Alamosa Town Ditch has no water rights, is conclusive of all matters involved herein, and mates any further consideration of this appeal unnecessary; and, predicated thereon, the judgment of the district court in this cause is reversed and the cause remanded, with directions to the trial court to enter judgment denying the petition.